NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NICOLO PORRIELLO,
Claim,an,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, "
Resp0n,dent-Appellee.
2011-7161
Appea1 from the United States Court of Appea1s for
Veterans C1ain1s in 08-2731, Judge R0bert N. Davis.
ON MOTION
0 R D E R
Nico1o Porrie110 moves without opposition for a 45-day
extension of time, until April 16, 2012, to fi1e~his reply
brief
Upon consideration thereof
IT ls ORDEREI) THAT:

PORRIELLO V. DVA 2
The motion is granted
FOR THE C0URT
MAR 0 2 2012 /s/ Jan Horba1y
Date J an H0rbaly
Clerk
cc: Kenneth M. Carpenter, Esq FlLED
S
Sc0tt D. A11Stin, ESq- u.s.c0unTo1=APPEALsF0n
1'HEFene:=.ALcmcucT
MAR U 2 2012
JAN HORBAl.¥
ClERK
11